DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treves et al. U.S. Patent Number 9,680,945 B1 (hereinafter Treves).

As per claims 1, 11, 16, Treves discloses a computer-implemented method (see a skill based-content delivery system 110 recommending new content based on implicit measured user skill metrics on column 3 line 48-65) comprising: 
gathering utilization data of a computer by a user during a session (see monitoring user interactions with content items to assess user skill level on column 2 line 46-48 and see measure user consumption of content such as an e-book such as user reading speed, duration, length, frequency re-read, words definition looked up on column 2 line 52-61); 
identifying a domain in which the user is utilizing the computer during the session as reflected by the utilization data (see identifying variety of user skill metrics, or domain as claimed, such as English-language, French-language, and Chinese-language and see identify skill metrics such as understanding grammatical structure and understanding vocabulary on column 3 line 15-30); 
gathering competence data on how competent the user is with the domain, wherein the competence data relates to how the user interacts with the computer during the session (see recording user consumption of content such as read speed, total duration spent, frequency of portions re-read, frequency of word definition viewed on column 6 line 15-25 see monitoring aspects of user consumption of content on column 7 line 1-20); 
determining a competence level of the user for the domain based on the competence data (see determining skill metrics of individual users based on monitored user consumption proficiency on column 8 line 45-65 and see user skill level measured against a predicted reading rate, or threshold amount on column 9 line 1-8); and 
modifying content within the domain presented to the user based on the determined competence level (see content recommendation based on skill metrics reflecting user’s expected comprehension of the content item on column 10 line 14-20 and see recommending content matching user skill metrics on column 11 line 4-12).



As per claims 2, 12, 17, Treves discloses the computer-implemented method of claim 1, wherein modifying the content further comprises causing the computer to present contextual information into the session in response to determining that the competence level is below a threshold (see brief explanation, or context information as claimed, within content portion may be automatically generated based on difficulty metric exceeds corresponding user skill metrics on column 13 line 50-57).

As per claims 3, Treves discloses the computer-implemented method of claim 1, wherein modifying the content further comprises causing the computer to present advanced information into the session in response to determining that the competence level is above a threshold (see user exceeds skill level threshold on column 9 line 3-7 and see content recommendation is based on updated user skill metrics by prior user consumption speed on column 10 line 10-20).

As per claim 4, Treves discloses the computer-implemented method of claim 1, wherein modifying the content further comprises causing the computer to hide remedial information during the session in response to determining that the competence level is above a threshold (see user exceeds skill level threshold on column 9 line 3-7 and see content recommendation is based on updated user skill metrics by prior user consumption speed on column 10 line 10-20 and see brief explanation, or context information as claimed, within content portion may be removed based on difficulty metric met corresponding user skill metrics on column 13 line 50-57).

As per claim 5, Treves discloses the computer-implemented method of claim 1, wherein gathering utilization data on how the user utilizes the computer includes identifying webpages accessed by the user (see identifying web page of user interacts on column 9 line 40-45 and see user previous history such as purchase history on web page is used as part of the skill based assessment on column 9 line 50-55).

As per claim 6, Treves discloses the computer-implemented method of claim 1, wherein gathering utilization data on how the user utilizes the computer includes identifying software applications accessed by the user (see identifying application of user interacts on column 9 line 40-45 and see user previous history such as purchase history on application is used as part of the skill based assessment on column 9 line 50-55).

As per claim 7, Treves discloses the computer-implemented method of claim 1, wherein the domain includes a language (see identifying variety of user skill metrics, or domain as claimed, such as English-language, French-language, and Chinese-language on column 3 line 15-30).

As per claim 8, Treves discloses the computer-implemented method of claim 1, wherein the domain includes a topic (see identifying variety of user skill metrics, or domain as claimed, such as understanding grammatical structure and understanding vocabulary on column 3 line 15-30 and see user identified interests such as genres, categories, and subject matters on column 9 line 53-56).

As per claims 9, 15, 20, Treves discloses the computer-implemented method of claim 1, wherein gathering competence data includes gathering data on how often the user utilizes a dictionary regarding the domain (see frequency of definition views on column 2 line 57-61and see determining dictionary look-up per page on column 7 line 60-67).

As per claim 10, Treves discloses the computer-implemented method of claim 1, wherein modifying the content further comprises causing the computer to translate portions of the utilization data from the domain of the session into a preferred domain (see recommendation is based on user preference on column 9 line 50-56 and see difficulty is adjusted based on user language proficiency on column 14 line 60 to column 15 line 10) of the user during the session in response to determining that the competence level is below a threshold (see brief explanation, or context information as claimed, within content portion may be automatically generated based on difficulty metric exceeds corresponding user skill metrics on column 13 line 50-57).

As per claims 13, 18, Treves discloses the system of claim 11, the memory further containing instructions that, when executed by the processor, cause the processor to modify the content by presenting advanced information into the session and hide remedial information (see user exceeds skill level threshold on column 9 line 3-7 and see content recommendation is based on updated user skill metrics by prior user consumption speed on column 10 line 10-20 and see brief explanation, or context information as claimed, within content portion may be removed based on difficulty metric met corresponding user skill metrics on column 13 line 50-57) during the session in response to determining that the competence level is above a threshold (see user exceeds skill level threshold on column 9 line 3-7 and see content recommendation is based on updated user skill metrics by prior user consumption speed on column 10 line 10-20).

As per claims 14, 19, Treves discloses the system of claim 11, wherein: gathering utilization data on how the user utilizes the computer includes at least one of identifying webpages accessed by the user (see identifying web page of user interacts on column 9 line 40-45 and see user previous history such as purchase history on web page is used as part of the skill based assessment on column 9 line 50-55) or identifying software applications accessed by the user (see identifying application of user interacts on column 9 line 40-45 and see user previous history such as purchase history on application is used as part of the skill based assessment on column 9 line 50-55); and the domain includes a language (see identifying variety of user skill metrics, or domain as claimed, such as English-language, French-language, and Chinese-language on column 3 line 15-30) or a topic (see identifying variety of user skill metrics, or domain as claimed, such as understanding grammatical structure and understanding vocabulary on column 3 line 15-30 and see user identified interests such as genres, categories, and subject matters on column 9 line 53-56).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Childress et al. U.S. Patent Application Publication Number 2018/0268309 A1.  Determining user knowledge level for a domain and modify content of the response (see Abstract).
Story, Jr. et al. U.S. Patent Number 9,830,636 B1.  Method of enable recommendation of content item based on user comprehension (see Abstract).
Gupta et al. U.S. Patent Number 10,078,630 B1.  User language proficiency and preference (see section 38).
Granot et al. U.S. Patent Application Publication Number 2022/0012073 A1.  User interface experience records categorizing user interface experience (see Abstract).
Pomerantz et al. U.S. Patent Application Publication Number 2007/0067441 A1.  Automatic user skill-gap evaluation using behavior pattern analysis (see Abstract).
Allen et al. U.S. Patent Application Publication Number 2016/0180216 A1.  Determining user expertise level with topic (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451